Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 12/13/2021: 
Claims 1-5 and 9-16 are pending in the current application. Claims 3-5, 11-12 and 15-16 remain withdrawn without traverse. Claims 1 and 13-14 have been amended. Claims 6-8 have been canceled. 
Claim Interpretation
Amended claim 1 recites “the protection circuit module includes an accommodating protection circuit module” and “the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell” and “the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell”.  Using the broadest reasonable interpretation, a protection circuit module is interpreted as any module that can hold or protect circuitry, or a battery which connects to a circuit. The term “circuit module” does not require the component to be a circuit board, just as a protecting fuel cell module would only require a module that protects a fuel cell. In light of the “flexible board”, the instant disclosure recites a “flexible printed circuit board”, which carries a significantly different definition. A flexible board could be any material that is flexible with integrity whereas a flexible printed circuit board has requires printed circuitry of a flexible board. For the purpose of compact prosecution examiner will interpret “flexible board” and a “flexible printed circuit board”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0272506) in view of Kim (KR 20130006884U), Honglong (TW 200536168), and Baek et al. (US 2011/0129694A1). 
Regarding claim 1, Kwon teaches a cable-type battery comprising (P22-24): a cable-type battery cell 110 including at least one internal electrode layer 113 having an internal electrode active material 112 formed on a surface of an internal current collector 111 extending in a longitudinal direction to have a cross section of a preset shape, a separation layer 114 formed to surround the at least one internal electrode layer 113 , and an external electrode layer 117 formed to surround the separation layer 114 and having an external electrode active material 115 formed on a surface of an external current collector 116 (P45-47; Fig. 2)
Kwon teaches a protection circuit module, or load/connection device/battery operating system 161/251 electrically connects the battery to a charger or load (P65-69; Fig. 6.-7. 13-14), and protects the battery cell terminals and charge. 
Additionally, while Kwon is silent in teaching the electrically connected device of the battery cell that connects the battery to a charger is a circuit module or a protection circuit module including an accommodating protection circuit module wherein the accommodating protection circuit module is provided to accommodate the battery cell; Kim, in a similar field of endeavor related to a battery charging system teaches a cylindrical battery 10 (Li-Ion ICR 18650) that uses a protection circuit module, or circuit board module (i.e. control unit 20 with a switch and microprocessor which determines the maximum charging voltage suitable for portable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the protection circuit module of Kim as the load/connection module of Kwon to electrically connect to the battery while providing protection. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Modifed Kwon in view of Kim fails to teach the accommodating protection circuit module is provided as a flexible board to surround a periphery of the battery cell; however, Honglong, in a similar field of endeavor related to batteries with circuit boards or loads that supply power/charge (P2-4) teaches using a flexible printed circuit board (FPCB) to surround a periphery of a battery cell in place of a printed circuit to reduce the space and volume of a device with lower production cost (P11-15; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the circuit module, or accommodating 
Modified Kwon in view of Kim and Honglong fails to teach that a circuit component is mounted between the accommodating protection circuit module and the battery cell to an inside of the accommodating protection circuit module; however, Baek, in a similar field of endeavor related to batteries with protection circuit modules, teaches a protection circuit module 110 with a circuit component mounted, or secondary circuit module 120, between the protection circuit module and the battery cell (P13. 33-35; Fig. 4). Baek teaches having the circuit component between the protection circuit module and the battery cell to protect the cell from overcurrent and heat emission (P27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the circuit component mounted, as taught by Baek, between the accommodating protection circuit module and the battery cell of modified Kwon, to use the cell safely for a long time by controlling overcharge and discharge. 
 Regarding claim 2, modified Kwon teaches the battery cell is formed to be flexible (P58). 
Regarding claim 9, modified Kwon teaches a battery pack, or battery module comprising a cable-type battery according to claim 1 (P20).
Regarding claim 10, modified Kwon teaches a device comprising a cable-type battery according to claim 1 (P17). 
Regarding claim 13, modified Kwon in view of Honglong teaches the flexible board is a flexible printed circuit board (FPCB) (P5. 11. 14).
claim 14, modified Kwon in view of Honglong teaches the ends of the flexible board are coupled together (P65-69; Fig. 6.-7. 13-14). 
Modified Kwon in view of Honglong is silent in teaching the flexible board is in a round shape to surround the periphery of the battery cell; however, Honglong teaches the flexible printed circuit board is flexed to cover the battery according to the size and shape of the battery to reduce volume and occupied space while remaining flexible (P11. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the FPCB in a round shape to surround the periphery of the battery cell of Kwon to minimize size, as taught by Honglong, to reduce volume and occupied space.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the flexible board of modified Kwon in view of Honglong have the ends connected together because Kwon teaches a circuit board with the ends connected and one of ordinary skill in the art could apply this same configuration using the flexible board of modified Kwon in view of Honglong, as it yield a predictable outcome a skilled artisan would have expected to achieve of providing power or charge. One of ordinary skill in the art would have been capable of applying the known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).


Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729